ACCEPTED
                                                                                                            05-19-00504-CV
                                               05-19-00504-CV                                     FIFTH COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                                                                           5/1/2019 2:54 PM
                                                                                                                 LISA MATZ
                                                                                                                     CLERK

                                             CAUSE NO. DC-18-05484

UNIFIED INVESTIGATIONS &                                   §         IN THE 101st JUDICIAL
                                                                                            FILED IN
SCIENCES, INC.,                                            §                         5th COURT OF APPEALS
                                                           §                             DALLAS, TEXAS
         Plaintiff,                                        §                         5/1/2019 2:54:19 PM
                                                           §                               LISA MATZ
vs.                                                        §         DISTRICT   COURT OF     Clerk
                                                           §
BRAD M. O’NEAL                                             §
                                                           §
         Defendant.                                        §         DALLAS COUNTY, TEXAS

                                       AMENDED NOTICE OF APPEAL

         Plaintiff Unified Investigations & Sciences, Inc., files this Amended Notice of Appeal, and

for same would show:

         1.        Plaintiff filed its Notice of Appeal in the trial court and the Fifth District Court of

Appeals on April 30, 2019.

         2.        The matter from which appeal is sought is pending in the 101st District Court, Dallas

County, Texas.

         3.        Appeal is taken from the Court denying Plaintiff’s Motion to Dismiss under the

Texas Citizens Participation Act (the “TCPA”). The motion was denied on April 10, 2019. TEX.

CIV. PRAC. & REM. CODE § 27.005(a), 27.008(a).

         4.        Plaintiff invokes the jurisdiction of the appellate court pursuant to TEX. CIV. PRAC.

& REM. CODE ANN. §51.014(a)(12).

         5.        Plaintiff desires to appeal the order identified in paragraph 3 above.

         6.        This appeal will be taken to the Fifth District Court of Appeals located in Dallas,

Texas.

         7.        This appeal is filed by the Plaintiff.


AMENDED NOTICE OF APPEAL                                                                          Page - 1

\\SRV7\Rogge\7\7290\55555\SubPldgs\Drafts\Amended Notice of Appeal.docx
         8.        As provided under TEX. CIV. PRAC. & REM. CODE ANN. §51.014(b), Plaintiff

hereby invoke the automatic stay of “all other proceedings in the trial court pending resolution of

[this] appeal.”

                                                           Respectfully submitted,


                                                           ____________________________________
                                                           ROGGE DUNN
                                                           Texas State Bar No. 06249500
                                                           Email: dunn@trialtested.com

                                                           GREGORY M. CLIFT
                                                           Texas State Bar No. 00795835
                                                           Email: clift@roggedunngroup.com

                                                           JOHN M. LYNCH
                                                           Texas State Bar No. 24063968
                                                           Email: lynch@roggedunngroup.com

                                                           ROGGE DUNN GROUP, PC
                                                           1201 Elm Street, Suite 5200
                                                           Dallas, Texas 75270-2142
                                                           Telephone: (214) 888-5000
                                                           Facsimile: (214) 220-3833

                                                           COUNSEL FOR PLAINTIFF




AMENDED NOTICE OF APPEAL                                                                          Page - 2

\\SRV7\Rogge\7\7290\55555\SubPldgs\Drafts\Amended Notice of Appeal.docx
                                          CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
upon all counsel of record in accordance with the Rules, this 1st day of May, 2019.

 Robert K. Radcliff                                          □   VIA ECF
 Scott McFadin                                               □   VIA OVERNIGHT
 WEISTEIN RADCLIFF PIPKIN LLP                                □   VIA HAND DELIVERY
 8350 North Central Expressway                               □   VIA FIRST CLASS MAIL
 Suite 1550                                                  □   VIA FAX: 214-865-6140
                                                             □   VIA EMAIL: RRADCLIFF@WEINRAD.COM
 Dallas, Texas 75206



                                                           ____________________________________
                                                           GREGORY M. CLIFT




AMENDED NOTICE OF APPEAL                                                                          Page - 3

\\SRV7\Rogge\7\7290\55555\SubPldgs\Drafts\Amended Notice of Appeal.docx